Exhibit 10.2

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE LAW.

WARRANT TO PURCHASE COMMON STOCK

 

Corporation:

  

        CIDARA THERAPEUTICS, INC.

Number of Shares:

  

        See Section 1.7

Class of Stock:

  

        Common Stock

Initial Exercise Price:

  

        See Section 1.8

Issue Date:

                                    

Expiration Date:

                                    

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, the receipt of
which is hereby acknowledged, PACIFIC WESTERN BANK or its assignee or transferee
(“Holder”) is entitled to purchase the number of fully paid and nonassessable
shares of common stock (the “Shares”) of the corporation (the “Company”) at the
initial exercise price per Share (the “Warrant Price”) all as set forth above
and as adjusted pursuant to Article 2 of this warrant, subject to the provisions
and upon the terms and conditions set forth in this warrant. Reference is made
to Section 4.4 of this warrant, whereby Pacific Western Bank shall transfer this
warrant to its parent company, PacWest Bancorp.

ARTICLE 1

EXERCISE

1.1 Method of Exercise. Holder may exercise this warrant by delivering this
warrant and a duly executed Notice of Exercise in substantially the form
attached as Appendix 1 to the principal office of the Company. Unless Holder is
exercising the cashless exercise right set forth in Section 1.2, Holder shall
also deliver to the Company a check for the aggregate Warrant Price for the
Shares being purchased.

1.2 Cashless Exercise. In lieu of exercising this warrant as specified in
Section 1.1, Holder may from time to time exercise this warrant, in whole or in
part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares issuable upon exercise of this warrant minus the
aggregate Warrant Price of such Shares by (b) the fair market value of one
Share. The fair market value of the Shares shall be determined pursuant to
Section 1.3.

1.3 Fair Market Value. The fair market value of the Shares shall be the closing
price of the Shares reported on the NASDAQ Global Market for the business day
immediately before Holder delivers its Notice of Exercise to the Company. If the
Shares are not regularly traded in a public market, the Board of Directors of
the Company shall determine fair market value in its reasonable good faith
judgment.

1.4 Delivery of Certificate and New Warrant. Promptly after Holder exercises
this warrant, the Company shall deliver to Holder certificates for the Shares
acquired and, if this warrant has not been fully exercised and has not expired,
a new warrant representing the Shares not so acquired.



--------------------------------------------------------------------------------

1.5 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, on surrender and cancellation of this warrant, the Company at its
expense shall execute and deliver, in lieu of this warrant, a new warrant of
like tenor.

1.6 Treatment of Warrant Upon Acquisition of the Company.

1.6.1 “Acquisition.” For the purpose of this warrant, “Acquisition” means (a)
any sale, license, or other disposition of all or substantially all of the
assets (including intellectual property) of the Company, or (b) any
reorganization, consolidation, merger or sale of the voting securities of the
Company or any other transaction where the holders of the Company’s securities
before the transaction beneficially own less than 50% of the outstanding voting
securities of the surviving entity after the transaction.

1.6.2 Exercise Upon Acquisition. Upon the closing of any Acquisition in which
the consideration to be received by the Company’s stockholders consists of cash,
marketable securities, or a combination of both cash and marketable securities,
this warrant shall be deemed to have been automatically exercised pursuant to
Section 1.2, and thereafter Holder shall participate in the Acquisition on the
same terms as other holders of the same class of securities of the Company. For
avoidance of doubt, this Section 1.6.2 shall not apply to a reincorporation of
the Company.

1.6.3 Assumption of Warrant. Upon the closing of any Acquisition not subject to
Section 1.6.2, the successor entity shall assume the obligations of this
warrant, and this warrant shall thereafter be exercisable for the same
securities and/or other property as would have been paid for the Shares issuable
upon exercise of the unexercised portion of this warrant as if such Shares were
outstanding on and as of the closing of such Acquisition, subject to further
adjustment from time to time in accordance with the provisions of this warrant.

1.7 Number of Shares. This warrant shall be exercisable for a number of Shares
equal to the quotient obtained by dividing (i) the amount of the Term Loan (as
defined in that certain Loan and Security Agreement by and between the Company
and Pacific Western Bank dated as of October 3, 2016) made by Pacific Western
Bank to the Company on the date hereof multiplied by 2% by (ii) the Initial
Exercise Price (as defined below).

1.8 Initial Exercise Price. The “Initial Exercise Price” shall be the average
closing price per share of the Company’s common stock during the 30 day period
preceding the Issue Date hereof as such price is listed on the NASDAQ Global
Market.

 

2.



--------------------------------------------------------------------------------

ARTICLE 2

ADJUSTMENTS TO THE SHARES

2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend on
its common stock payable in common stock, or other securities, or subdivides the
outstanding common stock into a greater amount of common stock, then upon
exercise of this warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned the Shares of record as of the date the
dividend or subdivision occurred.

2.2 Reclassification, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise of this warrant, Holder
shall be entitled to receive, upon exercise of this warrant, the number and kind
of securities and property that Holder would have received for the Shares if
this warrant had been exercised immediately before such reclassification,
exchange, substitution, or other event. The Company or its successor shall
promptly issue to Holder a new warrant for such new securities or other
property. The new warrant shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
2 including, without limitation, adjustments to the Warrant Price and to the
number of securities or property issuable upon exercise of the new warrant. The
provisions of this Section 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.

2.3 Adjustments for Combinations, Etc. If the outstanding Shares are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Price shall be proportionately increased. If the outstanding Shares
are combined or consolidated, by reclassification or otherwise, into a greater
number of shares, the Warrant Price shall be proportionately decreased.

2.4 Intentionally Omitted.

2.5 Certificate as to Adjustments. Upon each adjustment of the Warrant Price,
the Company at its expense shall promptly compute such adjustment, and furnish
Holder with a certificate of its Chief Financial Officer setting forth such
adjustment and the facts upon which such adjustment is based. The Company shall,
upon written request, furnish Holder a certificate setting forth the Warrant
Price in effect upon the date thereof and the series of adjustments leading to
such Warrant Price.

2.6 Fractional Shares. No fractional Shares shall be issuable upon exercise of
the warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share. If a fractional share interest arises upon any exercise of
this warrant, the Company shall eliminate such fractional share interest by
paying Holder the amount computed by multiplying the fractional interest by the
fair market value of a full Share.

ARTICLE 3

REPRESENTATIONS AND COVENANTS OF THE COMPANY

3.1 Representations and Warranties. The Company hereby represents and warrants
to the Holder as follows:

(a) All Shares which may be issued upon the exercise of the purchase right
represented by this warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.

 

3.



--------------------------------------------------------------------------------

3.2 Notice of Certain Events. The Company shall provide Holder with not less
than 10 days prior written notice of, including a description of the material
facts surrounding, any of the following events: (a) declaration of any dividend
or distribution upon its common stock, whether in cash, property, stock, or
other securities and whether or not a regular cash dividend; (b) offering for
subscription pro rata to the holders of any class or series of its stock any
additional shares of stock of any class or series or other rights; (c) effecting
any reclassification or recapitalization of common stock; or (d) the merger or
consolidation with or into any other corporation, or sale, lease, license, or
conveyance of all or substantially all of its assets, or liquidation,
dissolution or winding up.

ARTICLE 4

MISCELLANEOUS

4.1 Term: Exercise Upon Expiration. This warrant is exercisable in whole or in
part, at any time and from time to time on or before the Expiration Date set
forth above. If this warrant has not been exercised prior to the Expiration
Date, this warrant shall be deemed to have been automatically exercised on the
Expiration Date by “cashless” exercise pursuant to Section 1.2.

4.2 Legends. This warrant and the Shares shall be imprinted with a legend in
substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN ACCORDANCE WITH APPLICABLE LAW.

4.3 Compliance with Securities Laws on Transfer. This warrant and the Shares
issuable upon exercise of this warrant may not be transferred or assigned in
whole or in part without compliance with applicable federal and state securities
laws by the transferor and the transferee (including, without limitation, the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, as reasonably requested by the Company).
Notwithstanding the foregoing, the Company shall not require Holder to provide
an opinion of counsel if the transfer is to PacWest Bancorp or any other
affiliate of Holder or if there is no material question as to the availability
of current information as referenced in Rule 144(c), Holder represents that it
has complied with Rule 144(d) and (e) in reasonable detail, the selling broker
represents that it has complied with Rule 144(f), and the Company is provided
with a copy of Holder’s notice of proposed sale.

4.4 Transfer Procedure. After receipt by Pacific Western Bank of this warrant,
Pacific Western Bank will transfer all of this warrant to its parent company,
PacWest Bancorp. Subject to the provisions of Section 4.3, Holder may transfer
all or part of this warrant or the

 

4.



--------------------------------------------------------------------------------

Shares issuable upon exercise of this warrant by giving the Company notice of
the portion of the warrant being transferred setting forth the name, address and
taxpayer identification number of the transferee and surrendering this warrant
to the Company for reissuance to the transferee(s) (and Holder, if
applicable). No surrender or reissuance shall be required for the transfer to
PacWest Bancorp or a transfer to any other affiliate of Holder.

4.5 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such Holder from time
to time. All notices to the Holder shall be addressed as follows:

PacWest Bancorp

Attn: Warrant Administrator

406 Blackwell Street, Suite 240

Durham, NC 27701

4.6 Amendments. This warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

4.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

4.8 Governing Law. This warrant shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to its principles
regarding conflicts of law.

[Signature Page Follows]

 

5.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Warrant to Purchase Stock
as of the date set forth above.

 

CIDARA THERAPEUTICS, INC. By:  

 

Name:  

 

Title:  

 

[Signature Page to Warrant to Purchase Stock]



--------------------------------------------------------------------------------

APPENDIX 1

NOTICE OF EXERCISE

1. The undersigned hereby elects to purchase                  shares of the
common stock of CIDARA THERAPEUTICS, INC. pursuant to the terms of Section 1.1
of the attached warrant, and tenders herewith payment of the purchase price of
such shares in full.

2. The undersigned hereby elects to “cashless exercise” the attached warrant
into shares in the manner pursuant to the terms of Section 1.2 of the attached
warrant. This exercise is with respect to                  of the shares covered
by the warrant.

[Strike paragraph that does not apply.]

3. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:

 

 

(Holder’s Name)

 

 

(Address)

4. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

 

PACWEST BANCORP or Registered Assignee

 

(Signature)

 

(Date)